Crosby, J.
This is an action of contract, commenced by trustee process in the District Court of Fitchburg, in which the plaintiff seeks to recover on a promissory note where the principal defendant is the maker. The finding of the judge charged the trustees, and they bring the case to this court, contending that they are aggrieved by the finding.
After the bringing of the action a motion was filed by the plaintiff for a special precept authorizing the attachment of certain personal property of the defendant located on its premises and on which property the trustees claim to have a mortgage. This motion was allowed and the precept issued. The officer’s return on the precept showed that he attached the defendant’s personal property on premises occupied by it; that subsequently he removed the personal property so attached as the result of a demand made upon him to do so by the attorney for the defendant. The death of John Niemi, named as one of the trustees in the special precept, occurred before the return day, and his death was suggested to the court. The trustees named in the special precept answered that they had no goods, effects or credits *48of the defendant in their hands or possession at the time of the service of the precept upon them and that the defendant owed them $1,600 secured by a mortgage duly recorded, and they offered to submit themselves to be examined under oath, and prayed that they be discharged. The trustees were examined in writing and orally. At the examination it appeared that they had no goods, effects or credits in their possession belonging to the defendant at the time of the service of the special precept on them, but that the defendant owed them $1,600 secured by a mortgage given to them, and to the deceased trustee Niemi, by the defendant. The mortgage was in common form and covered the property attached; it contained a clause giving the mortgagor possession until a breach thereof. There was evidence from which the judge could find that the mortgage was invalid as against the plaintiff. The recitals in the officer’s return were the only evidence as to who had possession of the property attached, except that there was no claim that the mortgagees had taken possession of the property prior to breach of the conditions, or that there was any breach of the mortgage at the time of the attachment. At the close of the evidence the trustees requested the judge to rule (1) that on all the pleadings and evidence the trustees be discharged; (2) that certain named persons summoned as trustees in the special precept were so summoned under G. L. c. 246, and not as trustees for the mortgagor under G. L. c. 223, (§ 79).
On January 17, 1930, the judge found that the trustees were summoned on the special precept under G. L. c. 246, and not as trustees under G. L. c. 223, as they had “not been described as trustees of the mortgagor in said precept, although the said personal property was in the possession of the defendant at the time of the attachment, and was attached by said special precept.” Therefore the judge ordered that the trustees be discharged. He stated, however, that if his decision was found by the Appellate Division to be erroneous, then he found that the mortgage was invalid as against the plaintiff, and that the trustees should be charged. The trustees filed thirteen requests for rulings. *49The judge gave the first, second and fourth, and denied the others.
On January 18, 1930, and before the case went to judgment, the plaintiff filed a motion to the effect that the court amend the special precept previously issued, so that it would recite that the alleged trustees “are summoned as mortgagees of the defendant’s property.” The plaintiff marked the motion for hearing on January 24, 1930, and duly filed a certificate of his having notified counsel for the trustees of the filing of the motion and having sent a copy thereof, and of the marking of the same for hearing on' January 24. On the last named date the motion was allowed without the trustees being represented. They requested that the allowance of the motion be reported. Thereafter the trustees filed a motion to strike out and disallow the plaintiff’s motion to amend the special precept, and a motion to set aside the previous finding and reopen the case for further hearing. There was a hearing on these motions on January 31 and the hearing was adjourned to February 1 to permit counsel for the trustees to be present. On February 1 counsel for the trustees filed an affidavit stating that he had not been served with a copy of the plaintiff’s motion and was not notified of the date of the hearing thereon, and that he did not wish to be heard on his motions as he understood they had been previously argued by other counsel representing the trustees. “No evidence was offered by said Anderson [counsel for the trustees], or anyone else, that he did not in fact receive copy of said motion, except said Mr. Anderson’s affidavit.” If it be assumed that counsel for the trustees was not notified of the hearing on the motion to amend, it could have been found that such notice was waived. It could also have been found that the trustees were represented at the hearing by counsel.
On February 7, 1930, the judge made the following finding and rulings: “Whereas the said plaintiff has filed a motion to amend the said special precept, which motion has been allowed by the court, I now order that the first paragraph of the former finding on said special precept be *50stricken out, and I hereby find that the said mortgage is invalid as against the said plaintiff, and order that the said trustees, as named herein be charged.” The trustees contending to be aggrieved by the findings and rulings of the judge, he reported the same to the Appellate Division. The Appellate Division found that there was no prejudicial error in the refusal of the trial judge to give the rulings requested, in the rulings made, or in the allowance of the motion to amend the special precept, and ordered the report dismissed.
The trustees’ first request that on all the pleadings and evidence the trustees be discharged was rightly refused. There was evidence sufficient to warrant a finding that the personal property was in the possession of the mortgagor at the time of the attachment. There was no evidence of any breach of the conditions of the mortgage or that the mortgagees were in possession of the property. The finding that it was on the premises of the mortgagor must stand.
The second request could not rightly have been given. It was not necessary, to describe the trustees named in the writ as mortgagees under G. L. c. 223, § 79. See Adams v. Wildes, 107 Mass. 123, 126; Moors v. Reading, 167 Mass. 322, 326.
Although the judge first ruled that the trustees were summoned on the special precept under G. L. c. 246 and not under G. L. c. 223, he afterwards changed that ruling, and ruled that they were summoned under G. L. c. 223, § 79, and that the mortgage was invalid as against the plaintiff. There was no error in his final ruling. Emery v. Seavey, 148 Mass. 566. Shapiro v. Park Trust Co. 253 Mass. 383.
The contention of the trustees that the trial judge could not change his original order discharging the trustees 'is without merit. If a case has not gone to judgment, a judge may reconsider a decision made by him, and if he finds he has made an erroneous decision, he may correct the error. Waucantuck Mills v. Magee Carpet Co. 225 Mass. 31, 33. Clark v. McNeil, 246 Mass. 250, 256, 257. Thorndike, petitioner, 254 Mass. 256. Conway v. Kenney, ante, 19.
*51The allowance of the motion to amend the special precept was a matter within the discretion of the judge. Reno v. Cotter, 239 Mass. 581, 583.. Savage v. Welch, 246 Mass. 170, 178. A. T. Stearns Lumber Co. v. Howlett, 264 Mass. 511, 515.
There was no error in the action of the judge in the rulings made by him upon the various motions and requests for rulings and in charging the trustees.

Order dismissing report affirmed.